DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/2021 has been entered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 4, 5, 8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tohyama et al. (US 2009/0140648; herein “Tohyama”).

Regarding claim 1, Tohyama (first interpretation) discloses in Fig. 4A-9 and related text a method of manufacturing an organic light emitting display apparatus, the method comprising:
providing a substrate (11) having a horizontal main surface;
forming a thin film transistor over the substrate, the thin film transistor having an active layer (SMC, see [0062]) formed at a vertical level in a vertical direction perpendicular to the horizontal main surface, and a gate insulating layer (13, see [0057]) formed on the active layer;
forming a first electrode (12, see [0038]) electrically connected to the thin film transistor, wherein a connection portion (of Tr12s, see [0029]) electrically connects the first electrode to the thin film transistor;
forming a passivation layer (14, see [0067]) over the thin film, transistor and contacting (e.g. directly) an upper surface of tire first electrode (12);
forming a pixel defining layer (15, see [0038]) over the passivation layer;
forming an intermediate layer (16, see [0067]) comprising an organic emission layer over the first electrode; and
forming a second electrode (17, see [0043]) over the intermediate layer,
wherein the passivation layer includes at least one protrusion (e.g. portion of 14 which protrudes past/beyond 15) extending laterally and having a side surface and a top surface (see Annotated Figs. 4A-B below),
wherein the side surface of the at least one protrusion is connected to the top surface of the at least one protrusion, wherein the side surface of the at least one protrusion is not covered with the pixel defining layer (not covered with 15, see Annotated Figs. 4A-B),

wherein the at least a region of the top surface of the at least one protrusion is covered with the intermediate layer (covered with 16, see Annotated Figs. 4A-B), wherein the passivation layer (14) directly contacts the gate insulating layer (13), wherein a portion of the gate insulating layer is between a portion of the connection portion and the passivation layer (e.g. top portion of 13 is between Tr12s and 14 in horizontal direction, see Fig. 4A), wherein the portion of the gate insulating layer directly contacts the passivation layer and the portion of the connection portion (e.g. top portion of 13 directly contacts 14 at rightmost side of Fig. 4A and directly contacts Tr12s close to 12), wherein the portion of the gate insulating layer is disposed on the upper surface of the first electrode (12),
wherein a side surface of the portion of the gate insulating layer (see annotated Figs. 4A-B for two example interpretations of “a side surface of the portion of the gate insulating layer) directly contacts the passivation layer (14), wherein the side surface of the portion of the gate insulating layer extends in the vertical direction, wherein the side surface of the portion of the gate insulating layer is a side surface of the gate insulating layer that is nearest to the intermediate layer.

    PNG
    media_image1.png
    811
    758
    media_image1.png
    Greyscale

Regarding claim 4, Tohyama further discloses wherein the first electrode (12) and the thin film transistor (transistor including active layer SMC) are formed in contact with the horizontal main surface (of 11).
Regarding claim 5, Tohyama further discloses wherein the passivation layer (14) completely covers the thin film transistor (transistor including active layer SMC) above the substrate (11).
Regarding claim 8, Tohyama further discloses
wherein forming the thin film transistor comprises:
forming the active layer (SMC) separated from the first electrode (12) over the substrate;
forming a gate electrode (Tr12g, see [0057]) insulated from the active layer; and
forming a source electrode and a drain electrode (Tr12s and Tr12d, see [0059]) which are separated from the gate electrode and are connected to the active layer.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the 
Claims 1, 4, 5, 7, 8  and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tohyama et al. (US 2009/0140648; herein “Tohyama”) in view of in view of Ito et al. (US 7,294,856; herein referred to as “Ito”).
Regarding claim 1, Tohyama (second interpretation) discloses in Fig. 4A-9 and related text a method of manufacturing an organic light emitting display apparatus, the method comprising:
providing a substrate (11) having a horizontal main surface;
forming a thin film transistor over the substrate, the thin film transistor having an active layer (SMC, see [0062]) formed at a vertical level in a vertical direction perpendicular to the horizontal main surface, and a gate insulating layer (13, see [0057]) formed on the active layer;
forming a first electrode (12, see [0038]) electrically connected to the thin film transistor, wherein a connection portion (of Tr12s, see [0029]) electrically connects the first electrode to the thin film transistor;
forming a passivation layer (14, see [0067]) over the thin film, transistor and contacting (e.g. directly) an upper surface of tire first electrode (12);
forming a pixel defining layer (15, see [0038]) over the passivation layer;
forming an intermediate layer (16, see [0067]) comprising an organic emission layer over the first electrode; and
forming a second electrode (17, see [0043]) over the intermediate layer,

wherein a side surface of the portion of the gate insulating layer (see annotated Figs. 4A-B above for two example interpretations of “a side surface of the portion of the gate insulating layer) directly contacts the passivation layer (14), wherein the side surface of the portion of the gate insulating layer extends in the vertical direction, wherein the side surface of the portion of the gate insulating layer is a side surface of the gate insulating layer that is nearest to the intermediate layer.
Tohyama does not disclose
wherein the passivation layer includes at least one protrusion extending laterally and having a side surface and a top surface,
wherein the side surface of the at least one protrusion is connected to the top surface of the at least one protrusion, wherein the side surface of the at least one protrusion is not covered with the pixel defining layer,
wherein at least a region of the top surface of the at least one protrusion is not covered with pixel defining layer; and 
wherein the at least a region of the top surface of the at least one protrusion is covered with the intermediate layer.

wherein the passivation layer (43aa/ab) includes at least one protrusion (e.g. portion of 43aa which protrudes from 43ab) extending laterally and having a side surface (slanted surface of 43aa) and a top surface (top surface of 43aa),
wherein the side surface of the at least one protrusion is connected to the top surface of the at least one protrusion, wherein the side surface of the at least one protrusion is not covered with the pixel defining layer (44a, see col. 14 line 22),
wherein at least a region of the top surface (top surface of 43aa) of the at least one protrusion is not covered with pixel defining layer (44a),
and wherein the at least a region of the top surface (top surface of 43aa) of the at least one protrusion is covered with the intermediate layer (covered by at least 45a portion of 45, see col. 14 lines 33-39).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Tohyama by forming a pixel defining layer over the passivation layer, and having the at least one protrusion with a side surface, the side surface connected to the top surface of the at least one protrusion and not covered with the pixel defining layer, at least a region of the top surface of the at least one protrusion not covered with pixel defining layer and covered with the intermediate layer, as taught by Ito, in order to provide a manufacturing method allowing for deposition of the intermediate layer by well-known ink jet processing (see Ito col. 12 lines 46-56) and in order to improve uniformity in the height of the emission layer, thereby improving uniformity in light emission (see Ito col. 2 lines 23-32).
Regarding claim 4, Tohyama further discloses wherein the first electrode (12) and the thin film transistor (transistor including active layer SMC) are formed in contact with the horizontal main surface (of 11).
Regarding claim 5, Tohyama further discloses wherein the passivation layer (14) completely covers the thin film transistor (transistor including active layer SMC) above the substrate (11).
Regarding claim 8, Tohyama further discloses
wherein forming the thin film transistor comprises:
forming the active layer (SMC) separated from the first electrode (12) over the substrate;
forming a gate electrode (Tr12g, see [0057]) insulated from the active layer; and
forming a source electrode and a drain electrode (Tr12s and Tr12d, see [0059]) which are separated from the gate electrode and are connected to the active layer.
Regarding claim 7, the combined device shows prior to forming the intermediate layer (Ito: 45, see col. 13 lines 20-24), plasma-processing (see col. 12 lines 46-56) an exposed surface of the first electrode (41, see col. 11 lines 39-40) and an exposed surface of the pixel defining layer (44/44a, see col. 11 line 62 and col. 11 line 22).
Regarding claim 10, the combined device shows the intermediate layer (Ito: 45) is formed using a printing method (see col. 13 lines 20-24).
Claims 1, 4, 5, and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tohyama et al. (US 2009/0140648; herein “Tohyama”) in view of in view of Sakurai et al. (US 2002/0047514; herein “Sakurai”).
Regarding claim 1, Tohyama (second interpretation) discloses in Fig. 4A-9 and related text a method of manufacturing an organic light emitting display apparatus, the method comprising:
providing a substrate (11) having a horizontal main surface;

forming a first electrode (12, see [0038]) electrically connected to the thin film transistor, wherein a connection portion (of Tr12s, see [0029]) electrically connects the first electrode to the thin film transistor;
forming a passivation layer (14, see [0067]) over the thin film, transistor and contacting (e.g. directly) an upper surface of tire first electrode (12);
forming a pixel defining layer (15, see [0038]) over the passivation layer;
forming an intermediate layer (16, see [0067]) comprising an organic emission layer over the first electrode; and
forming a second electrode (17, see [0043]) over the intermediate layer,
wherein the passivation layer (14) directly contacts the gate insulating layer (13), wherein a portion of the gate insulating layer is between a portion of the connection portion and the passivation layer (e.g. top portion of 13 is between Tr12s and 14 in horizontal direction, see Fig. 4A), wherein the portion of the gate insulating layer directly contacts the passivation layer and the portion of the connection portion (e.g. top portion of 13 directly contacts 14 at rightmost side of Fig. 4A and directly contacts Tr12s close to 12), wherein the portion of the gate insulating layer is disposed on the upper surface of the first electrode (12),
wherein a side surface of the portion of the gate insulating layer (see annotated Figs. 4A-B above for two example interpretations of “a side surface of the portion of the gate insulating layer) directly contacts the passivation layer (14), wherein the side 
Tohyama does not disclose
wherein the passivation layer includes at least one protrusion extending laterally and having a side surface and a top surface,
wherein the side surface of the at least one protrusion is connected to the top surface of the at least one protrusion, wherein the side surface of the at least one protrusion is not covered with the pixel defining layer,
wherein at least a region of the top surface of the at least one protrusion is not covered with pixel defining layer; and 
wherein the at least a region of the top surface of the at least one protrusion is covered with the intermediate layer.
In the same field of endeavor, Sakurai teaches in Fig. 3 and related text forming a pixel defining layer (32, see [0031]) over a passivation layer (29 and 31, see [0029] and [0031]);
wherein the passivation layer (29 and 31) includes at least one protrusion (portion of 29 and 31 which protrudes towards 33/34/35, see [0028]) extending laterally and having a side surface (slanted surface of 31) and a top surface (horizontal surface),
wherein the side surface of the at least one protrusion is connected to the top surface of the at least one protrusion, wherein the side surface of the at least one protrusion (slanted surface of 31) is not covered with the pixel defining layer,
wherein at least a region of the top surface (horizontal surface of 31) of the at least one protrusion is not covered with pixel defining layer (32);

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kim by having the passivation layer including the at least one protrusion such that the side surface is not covered with the pixel defining layer and a region of the top surface not covered with the pixel defining layer and is covered by the intermediate layer, as taught by Sakurai, in order to allow for in jetting process to form the organic intermediate layer (see Sakurai [0032]) and to simplify manufacturing processes (see Sakurai [0010]).
Regarding claim 4, Tohyama further discloses wherein the first electrode (12) and the thin film transistor (transistor including active layer SMC) are formed in contact with the horizontal main surface (of 11).
Regarding claim 5, Tohyama further discloses wherein the passivation layer (14) completely covers the thin film transistor (transistor including active layer SMC) above the substrate (11).
Regarding claim 8, Tohyama further discloses
wherein forming the thin film transistor comprises:
forming the active layer (SMC) separated from the first electrode (12) over the substrate;
forming a gate electrode (Tr12g, see [0057]) insulated from the active layer; and
forming a source electrode and a drain electrode (Tr12s and Tr12d, see [0059]) which are separated from the gate electrode and are connected to the active layer.
Claims 2, 3, 6, and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tohyama in view of in view of Sakura, as applied to claim 1 above, and further in view of and Jeon et al. (US 2008/0277666; herein “Jeon”).
Regarding claims 2 and 3, Toyhama and Sakurai do not disclose 

wherein patterning the passivation material further comprises reducing a width of the pixel defining material to expose an edge portion of the underlying patterned passivation layer, and wherein the exposed edge portion of the passivation layer laterally separates the pixel defining layer and the intermediate layer.
In the same field of endeavor Jeon teaches in Figs. 2-11 and related text a method of manufacturing an organic light emitting display apparatus comprising
wherein forming the pixel defining layer comprises patterning a pixel defining material (170, see [0053]) using a mask (M5, see [0053]), and forming the passivation layer comprises patterning a passivation material (160, see [0052]) using the patterned pixel defining material as a mask (note that an initially patterned 170 masks 160, at least in part, while 160 is being patterned);
wherein patterning the passivation material (160) further comprises reducing a width of the pixel defining (170) material to expose an edge portion of the underlying patterned passivation layer, and wherein the exposed edge portion of the passivation layer laterally separates the pixel defining layer and the intermediate layer (152).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Toyhama and Sakurai by forming the pixel defining layer comprises patterning a pixel defining material using a mask, and forming the passivation layer comprises patterning a passivation material using the patterned pixel defining material as a mask; patterning the passivation material further comprises reducing a width of the pixel defining material to expose an edge portion of the underlying patterned passivation layer, and wherein the exposed edge portion of the passivation 
Regarding claim 6, the combined device shows wherein the edge portion (Sakurai: of passivation layer 29 and 31) comprises the at least one protrusion extending laterally away from the thin film transistor and directly on and contacting the first electrode (30).
Regarding claim 9, Tohyama further discloses
wherein forming the thin film transistor further comprises:
forming the gate insulating layer (13) between the active layer (SMC) and a gate electrode (Tr12g, see [0057]) such that the gate insulating layer covers a predetermined region of the first electrode (12); and
forming an interlayer insulating layer (BL, see [0063]) between the gate electrode and a source electrode and between the gate electrode and a drain electrode (Tf12s and Tr12d, see [0059]),
wherein the passivation layer (14) covers the gate insulating layer (13) and the interlayer insulating layer (BL) such that the gate insulating layer and the interlayer insulating layer do not extend beyond boundaries of the passivation layer.

Response to Arguments
Applicant's arguments filed 4/2/2020 have been fully considered but are moot in view of the new grounds of rejection presented above.
It is specifically noted that the side surface of the gate insulating film (13) of Tohyama is not the side surface indicated by applicant’s annotated Fig. 4A of Tohyama, but rather one of the side surfaces indicated as example interpretations in the examiner’s annotated Fig. 4A of Tohyama. 


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/LAUREN R BELL/
Primary Examiner, Art Unit 2816
6/3/20201